Citation Nr: 0912359	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  05-38 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
re-open a claim for service connection for hearing loss.

2.  Whether new and material evidence has been received to 
re-open a claim for service connection for a left shoulder 
disorder.

3.  Whether new and material evidence has been received to 
re-open a claim for service connection for chronic 
bronchitis.

4.  Whether new and material evidence has been received to 
re-open a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 through 
August 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

The Veteran's December 2003 claim also initially included the 
issue of service connection for tinnitus.  This issue was 
denied by the RO in its April 2004 rating decision.  The 
Veteran did not maintain this issue for appeal in either his 
December 2004 Notice of Disagreement or his November 2005 
Substantive Appeal.

The Veteran appeared and provided testimony at a July 2007 
Video Conference hearing held at the RO in St. Petersburg, 
Florida.  The record was held open, at the Veteran's request, 
for an additional 60 days from the July 2007 hearing to allow 
the Veteran to submit additional evidence.  No additional 
records were received during the additional 60 day period.  
In November 2008, the Veteran submitted additional evidence 
which consisted of a three page medical and claims chronology 
from the Veteran, photocopy of an August 2005 affidavit from 
a serviceman who served with the Veteran, photocopy of a 
photograph of the Veteran's football team during service, 
photocopy of a June 1987 treatment record, and a separate one 
page typewritten statement from the Veteran.

The evidence submitted by the Veteran in November 2008 was 
not accompanied by a waiver of original jurisdiction of the 
RO pursuant to 38 C.F.R. § 20.1304(c).  With regard to the 
Veteran's three page medical and claims chronology, and to 
the extent that it provides the Veteran's service history and 
medical treatment history, the Board finds that it is 
duplicative of the Veteran's earlier allegations which were 
already contained in the claims file.  To the extent that the 
Veteran's three page chronology provides a history of the 
development of the Veteran's claim, it is also duplicative of 
the existing record.  With reference to both the August 2005 
affidavit and photograph of the Veteran's service football 
team, these documents were previously provided by the Veteran 
and are also duplicative.  The Board observes that the one 
page June 1987 treatment record is new and reflects treatment 
at that time for a sprain, strain, or bruise.  This treatment 
record, however, does not identify what disorder was treated 
and does not appear to relate to treatment of any disorder 
that is pertinent to the claims at issue in this appeal.  
Finally, the Board notes that the one page typewritten 
statement merely re-states the service and medical treatment 
history provided by the Veteran in his December 2004 Notice 
of Disagreement and is therefore also duplicative.

In January 2008, the Board remanded this matter to the RO 
with directions to provide the Veteran with appropriate 
notification pursuant to Kent v. Nicholson, 20 Vet. App. 1 
(2006) prior to readjudication of the claim.  Consistent with 
the Court's remand, such notice was provided to the Veteran 
in February 2008 and the matter was readjudicated in a 
September 2008 Supplemental Statement of the Case.  This 
matter has now returned to the Board for adjudication.


FINDINGS OF FACT

1.  The Veteran's claims for service connection for hearing 
loss, a left shoulder disorder, chronic bronchitis, and a 
back disorder were denied in an unappealed May 2003 rating 
decision.

2.  Evidence received since the unappealed May 2003 rating 
decision is new but does not serve to establish a current 
diagnosis of hearing loss, a nexus between the Veteran's 
current left shoulder and back symptoms and an in-service 
injury or illness, or a current diagnosis of chronic 
bronchitis, and, does not raise a reasonable possibility of 
substantiating such claims.


CONCLUSION OF LAW

New and material evidence has not been received to reopen 
claims of service connection for hearing loss, a left 
shoulder disorder, chronic bronchitis, or a back disorder.  
38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.156, 3.159, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and material evidence

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual analysis may not be considered.  38 U.S.C.A. 
§§ 7104,7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the Veteran's claim was 
received after August 29, 2001, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justas v. 
Principi, 3 Vet. App. 510, 513 (1992).
In this case, the Veteran's claims for service connection for 
hearing loss, a left shoulder disorder, chronic bronchitis, 
and a back disorder were denied in a May 2003 rating 
decision.  The Veteran's claims for service connection for 
hearing loss, left shoulder disorder, and back disorder were 
denied on the bases that the record at that time did not 
demonstrate a current diagnosis of any disorder, evidence of 
an in-service injury or illness, or a nexus or link between 
an in-service injury or illness and a current disability.  
The Veteran's claim for service connection for chronic 
bronchitis was denied on the bases that the existing record 
at that time did not show a permanent residual or chronic 
disability that was related to an in-service injury or 
illness.  Specifically, the RO observed that the existing 
record did not demonstrate that a current chronic bronchitis 
condition existed.

The Veteran did not file either a Notice of Disagreement or 
any similar correspondence within one year of being notified 
of the rating decision in May 2003.  Instead, in December 
2003, the Veteran requested VA to re-open his claims for 
service connection for hearing loss and tinnitus, left 
shoulder condition including arthritis, chronic bronchitis, 
and back injury including arthritis.  In the absence of a 
timely filed appeal, the RO's May 2003 rating decision is 
final under 38 U.S.C.A. § 7105(c).  The question for the 
Board is now whether new and material evidence has been 
received by the RO in support of each of the Veteran's claims 
since the issuance of that decision.

In reaching its original May 2003 denials, the record before 
the RO was limited to the Veteran's service treatment 
records.

Following his December 2003 request that VA re-open the 
claims at issue in this appeal, the Veteran submitted records 
pertaining to treatment at the VA medical center in Miami, 
Florida from April 2001 through November 2005.  The bulk of 
these treatment records pertain to medical care provided for 
the Veteran's upper back and left shoulder complaints, 
however, he records do not contain any opinions relating such 
complaints to the Veteran's service.  These treatment records 
also do not reflect any complaints of or treatment for 
hearing loss symptoms or symptoms related to bronchitis.  
Periodic physical examinations revealed that the Veteran 
consistently denied earaches, hearing changes, tinnitus or 
vertigo.  In fact, a February 2003 treatment note 
specifically states that the Veteran was "able to hear at 
normal levels of conversation."  Similarly, on respiratory 
examination during this time, the Veteran consistently denied 
any coughing, sputum, hemoptysis, wheezing, and dyspnea.  
July 2001 x-rays of the Veteran's lungs revealed no acute 
cardiopulmonary disease.

At his July 2007 Video Conference hearing, the Veteran 
testified that he currently experiences hearing loss and 
ringing in both ears.  He stated that during conversations, 
voices of other people would be muffled.  Despite his 
assertion that he experienced hearing loss, he admitted that 
he had never been diagnosed with hearing loss during his 
service and that he had never been told that he had hearing 
loss by a private doctor.  He further admitted that he had 
never been administered a hearing test following service.

With respect to his left shoulder, the Veteran testified that 
he injured his left shoulder while playing football during 
service, and that he was required to wear a sling for 
approximately 20 days.  He stated that at present, his left 
shoulder symptoms consisted of constant pain which radiated 
down to his knees and low back.  According to the Veteran his 
left shoulder pain came and went, and he did not believe his 
left shoulder motion was limited.  Interestingly, the Veteran 
testified that he did not have a left shoulder condition at 
the time of his discharge, and stated that he did not report 
his left shoulder injury to the physician who performed his 
discharge examination.

The Veteran also testified that he experienced back pain that 
radiated through his neck, both shoulders, and into his low 
back.  He reported that he had injured his back in the same 
football injury in which he had injured his left shoulder.  
During his testimony, the Veteran admitted that he did not 
experience back pain during service and had first experienced 
back pain in 2000.

Regarding his claimed chronic bronchitis, the Veteran 
testified that he was treated during service approximately 
once per month for bronchitis symptoms.  According to the 
Veteran, these symptoms persisted since his discharge from 
service and are constantly present.
The Veteran has also submitted an August 2005 statement from 
a fellow serviceman who attests that he played football with 
the Veteran in 1978 while they were both stationed in the 
United Kingdom.  With reference to the Veteran's claimed 
football injury, however, the serviceman states, "I can not 
say for sure whether or not, or when and where, or how he was 
injured..."

In summary, much of the medical evidence received since the 
final May 2003 rating decision is "new," in the sense that 
it is not merely duplicative of evidence that was of record 
at the time of that decision.  Nonetheless, the evidence 
which is actually "new" does not provide a current 
diagnosis of hearing loss, the occurrence of hearing loss 
during service, or an opinion establishing a nexus between 
any current hearing loss and an in-service illness or injury.  
With regard to the Veteran's claims of a back and left 
shoulder disorder, the new evidence indicates a current 
diagnosis of left shoulder and back pain, however, does not 
provide an opinion establishing a nexus between those 
disorders and an in-service illness or injury.  The Board is 
mindful of the November 2005 serviceman's statement.  This 
statement, however, does not provide any support for the 
Veteran's claim that he sustained an in-service football 
injury as it does not corroborate that such an injury took 
place.   Finally, the new evidence does not provide any 
evidence of a permanent residual or chronic bronchitis 
disability that was related to an in-service injury or 
illness.  As set forth in the RO's original and final May 
2003 rating decision, these issues had not been previously 
established and were the basis of the RO's original denial.

Under the circumstances, the new evidence provided by the 
Veteran does not address the defects in his claim which were 
the basis of the RO's final May 2003 decision.  As such, this 
new evidence does not raise a reasonable possibility of 
substantiating the claim, is therefore not "material," and 
does not warrant that the Veteran's claims be reopened.

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the Veteran and his representative were 
notified of the information and evidence needed to 
substantiate and complete his claims for service connection 
for hearing loss, left shoulder disorder, chronic bronchitis, 
and back disorder in March 2003 and April 2005 notification 
letters.  In March 2006, the veteran was notified that a 
disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In the context of a claim to reopen a final decision on the 
basis of new and material evidence, the United States of 
Appeals for Veterans Claims (Court) has also held that the 
VCAA requires that VA look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes the type of evidence and information that would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial. The veteran is thereby notified that 
the question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  Failure to provide this notice 
is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

In the present case, and after the Board's January 2008 
remand directing such notice, the Veteran and his 
representative were notified as to the elements which were 
deficient at the time of the RO's original denials and the 
types of information and evidence needed to substantiate and 
complete his claims in a February 2008 letter.  After a 
reasonable period in which the Veteran was provided an 
opportunity to respond, the matter was subsequently 
readjudicated in a September 2008 Supplemental Statement of 
the Case.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's service treatment records and VA 
medical center treatment records have been obtained.  Under 
38 C.F.R. § 3.159(c)(4)(C)(iii), VA's duty to obtain an 
examination applies in a claim to reopen a final adjudicated 
claim only if new and material evidence is presented or 
secured, which is not the case here.  Accordingly, no 
examination is required.
 
Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

New and material evidence has not been received, and 
reopening of the Veteran's claim for service connection for 
hearing loss, left shoulder disorder, chronic bronchitis, and 
back disorder is not warranted.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


